      Case 3:18-cv-00218-HTW-LRA Document 37 Filed 07/09/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

LARRY COLEMAN                                                                         PLAINTIFF

VERSUS                                           CIVIL ACTION NO. 3:18-cv-218-HTW-LRA

KOCH FOODS OF MISSISSIPPI, et al.                                                DEFENDANTS


                             ORDER GRANTING DISMISSAL

       THIS MATTER is before the court on the Joint Stipulation of dismissal of this lawsuit

[doc. no. 36] filed by the parties, in accordance with Rule 41(1)(1)(A)(ii) of the Federal Rules of

Civil Procedure. In accordance with the stipulation of the Plaintiff and Defendant,

       IT IS THEREFORE ORDERED AND ADJUDGED, that the above styled and numbered

cause is dismissed with prejudice, with each party to bear its own respective costs and attorneys’

fees. A final judgment will be entered in compliance with Rule 58 of the Federal Rules of Civil

Procedure.

       SO ORDERED AND ADJUDGED, this the 9th day of July, 2019.


                                             s/ HENRY T. WINGATE
                                             UNITED STATES DISTRICT COURT JUDGE
